Title: To Thomas Jefferson from James Currie, 12 February 1793
From: Currie, James
To: Jefferson, Thomas



Dr Sir
Richmond Feby. 12th. 1793

I some time ago took the liberty of writing you a line enquiring into the situation of my debt and suit vs. Dr. Griffin and solliciting your further friendly agency therein. I hope you have received the letter before or at this period and anxiously hope and wish for favorable Accounts of the business; as soon as convenient, and agreeable to yourself, to write me. I have been this forenoon with Messrs. Jnos. Harvie and Marshall and the Act of Congress passd the 10th. of Aug 1790. came on the Carpet in regard to the Officers and Soldiers of the Virginia line on Continental Establishment, to obtain titles to certain Lands laying N West of the River Ohio between the little Miami and Sciota. I beg leave to refer you to the above act and to be (if not asking a favor you cannot grant being, I am afraid, some what troublesome and difficult) fully informed in what Situation I stand in as An Assignee, of Original Grantees, Officers and Soldiers (to the amount 11.400 Acres) on the Continental Establishment therefore, included in the Act alluded to, and which has cost me a Very considerable Sum of money, in the first instance as a purchaser, and then by act of the Virga. Assembly 1 Dr. per 100 Acres over and above what it would cost the Original Grantee to have it secured and added to that the considerable Sums advanced to the Surveyor of the Continental Line when the warrants were delivered here and afterwards answering his Bills drawn upon me on that account. Their is not One Word in the act referred to in regard to the Assignee of any Original Grantee. I wish to know whether it is the intention and meaning of Congress that every or any Assignee shall lose his lands and money, so advanced on that account altogether, or that the Word Assigns means to embrace those who have purchased as I have done anterior to the passing of that Act. Many Others of your friends and acquaintances here Are under the Same Anxiety in regard to this matter as myself being circumstanced precisely as I am on that account. Your friendly and full information on this head, accompanied (if you please) with your best advice how to act, will be regarded as highly obliging by me. We have nothing new here, political or Otherwise Worth Communicating: Only we are  likely to have [a?] Winter in the Spring. The 2d. deep Snow is now on the Ground Within this fortnight and is still snowing fast. Wm. Ronald of Powhatan died Suddenly a few days [ago] of a Paralytick Stroke. I never heard whether your a[gent] here did any thing with him in the land business you mentioned when in Virginia. All your friends are well here, Mrs. Currie joins me in our best wishes for your health and happiness. I am Dr Sir Ever most respectfully yr m Ob & Very Hble. Servt

James Currie

